UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1-K ANNUAL REPORT ANNUAL REPORT PURSUANT TO REGULATION A OF THE SECURITIES ACT OF 1933 For the fiscal year ended December 31, 2016 VidAngel, Inc. (Exact name of registrant as specified in its charter) Delaware 46-5217451 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) enter St. Provo, Utah (Address of principal executive offices) (Zip Code) (760) 933-8437 Registrant’s telephone number, including area code Part II. STATEMENTS REGARDING FORWARD-LOOKING INFORMATION We make statements in this annual report on Form 1-K, or the Annual Report, that are forward-looking statements within the meaning of the federal securities laws. The words “believe,” “estimate,” “expect,” “anticipate,” “intend,” “plan,” “seek,” “may,” “might,” and similar expressions or statements regarding future periods are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause our actual results, performance or achievements, or industry results, to differ materially from any predictions of future results, performance or achievements that we express or imply in this annual report or in the information incorporated by reference into this Annual Report. The forward-looking statements included in this Annual Report are based upon our current expectations, plans, estimates, assumptions and beliefs that involve numerous risks and uncertainties. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that the expectations reflected in such forward-looking statements are based on reasonable assumptions, our actual results and performance could differ materially from those set forth in the forward-looking statements. Any of the assumptions underlying forward-looking statements could be inaccurate. You are cautioned not to place undue reliance on any forward-looking statements included in this Annual Report. All forward-looking statements are made as of the date of this Annual Report and the risk that actual results will differ materially from the expectations expressed in this Annual Report will increase with the passage of time. Except as otherwise required by the federal securities laws, we undertake no obligation to publicly update or revise any forward-looking statements after the date of this Annual Report, whether as a result of new information, future events, changed circumstances or any other reason. In light of the significant uncertainties inherent in the forward-looking statements included in this Annual Report, the inclusion of such forward-looking statements should not be regarded as a representation by us or any other person that the objectives and plans set forth in this Annual Report will be achieved. Item 1. Business General In 2013, four brothers, Neal, Daniel, Jeffrey, and Jordan Harmon, founded VidAngel, Inc. (“we,” “us,” “our,” “our Company”, or “the Company”), an audiovisual content filtering company that gives viewers the choice to remove objectionable content, such as violence, sex, nudity, and/or language, from authorized copies of movies and television programs. The Harmon brothers, as fathers of children aged newborn to ten, were searching for a better way to watch quality content with their kids. They founded the Company to give their families, and all other families, greater personal choice in the movies and television programs they watch at home. Our purpose is not only to allow families to watch “however the BLEEP they want,” but to protect an individual’s legal right to customize the content they watch at home. Today, we believe that our Company has been, and has the potential to again become, the leading filtering company with applications available on all major distribution platforms, and that the potential demand for our service is significant. We were formed as a Utah limited liability company on October 22, 2013 pursuant to a Certificate of Formation filed with the State of Utah’s Department of Commerce and that certain Operating Agreement of the Company, dated December 13, 2013, by and among us and our members. Subsequently, the Company was converted into VidAngel, Inc. a Delaware corporation, on February 12, 2014, pursuant to Articles of Conversion filed with the State of Utah’s Department of Commerce. 1 Current Operations Our remote filtering and Remote Media Ownership Management, or RMOM, services are currently suspended due to a preliminary injunction, or the PI, issued December 12, 2016 by the United States District Court for the Central District of California, or the Court, in an action brought by Disney Enterprises, Inc. and three other content owners, or the Disney Litigation. We are still operating by producing our own original content, maintaining engagement with our existing users, conducting research and development to create new intellectual property, devising new methods to monetize existing intellectual property, and defending against the Disney Litigation with the expectation of resuming our remote filtering and RMOM services in the event the Ninth Circuit Court of Appeals decides our appeal of the PI on the legal merits favorably or the Court makes a favorable final ruling following a full trial on the merits. See “Suspended Operations” and “Legal Proceedings—Disney Litigation and the Preliminary Injunction.” User Base We believe that the majority of our users are actively watching and waiting for news from us about the future of our services, and if our appeal of the PI with the Ninth Circuit Court of Appeals is successful, would immediately begin using our services again. We are maintaining regular communication with them in an effort to keep them up to date on the legal battle, as well as any potential upcoming news on the restoration of our services. As of December 31, 2016, our user base had donated over $170,000 for us to use in the Disney Litigation, and had written tens of thousands of letters, tweets, and posts to the Judge and their local representatives in Congress expressing their support, and the need, for the services we provided. In the event that we are able to restore our services, we believe they represent a significant advantage over our current, or would be, competitors for future revenue growth. The cost to acquire users is high, and any new services that enter the marketplace would likely be faced with a similarly high Cost per Acquisition, or CPA. Our existing user base provides us with a distinct advantage in the event we receive a favorable outcome on the legal merits in the 9th circuit, or in the trial court following a full trial or develop an alternative service that is not subject to the same copyright infringements alleged by the Plaintiffs in the Disney Litigation. Original Content We announced the “VidAngel Studios” concept in December 2016, and immediately began accepting submissions for digital distribution, applications to perform comedy routines for the Dry Bar Comedy series, and requests from creators interested in helping us produce original content. We have received hundreds of inquiries and applications to partner on some very interesting projects. As of the date of this filing, we have produced 48 original comedy specials from various up and coming comedians. We launched our first theatrical release, “Tim Timmerman, Hope of America,” and held one of the largest film premieres in Utah history for it. We have also licensed “The Last Descent”, from Excel Entertainment, and “Life on Bitcoin” for exclusive digital distribution. Why are we making our own content? - We believe that the large amount of filtering data gathered over the last 2 years gives us unique insight into the type of content our users want to view. Armed with this information, we believe that we can produce the type of content that our users are seeking, without compromising the quality of the content. We ultimately envision a system where we produce an array of family-friendly content guided by audience feedback. Are we changing our mission? - No, our mission has always been to create the best filtering service in the world, attract a large audience of like-minded people, and build the best possible family-friendly streaming platform. We do not envision that our content will replace all the great Hollywood content currently available, or that will be available in the future. When we started the Company in 2013, we knew that the same people who wanted to filter existing content would likely also want additional sources of family-friendly content. We always hoped to become large enough that we can create some of that content. That day has arrived, and we are so excited for what the future will bring. 2 Marketing and Advertising We utilize a broad mix of marketing and public relations programs, including social media sites such as Facebook, Youtube and Twitter, to promote our service to potential users. We also rely extensively on word-of-mouth advertising and on the marketing services of Harmon Brothers LLC, or HB, which is in the business of providing Internet-based and multi-media promotional and marketing services, including the design, implementation and execution of promotional and Web-based advertising campaigns. See “Interest of Management and Others in Certain Transactions—Affiliated Transactions.” Our Intellectual Property As of December 31, 2016, we had one registered trademark, “VIDANGEL,” and five unregistered trademarks, “VidMap,”“VidTag,” “watch however the BLEEP you want,” “watch movies however the BLEEP they want,” and “watch movies & TV however the BLEEP you want.” We have since applied to register both DRY BAR and DRY BAR COMEDY as service marks for entertainment services. In addition, we, in conjunction with our Dry Bar Comedy, LLC affiliate, have produced 48 stand-up comedy episodes. We are the copyright owner of the episodes Dry Bar Comedy, LLC produces, although we do not have any copyright interest in the underlying performances. We also own numerous Internet domain sites and websites, including: www.vidangel.com; www.vidangle.com; www.viddevil.com; www.stopjarjar.com; www.cleantube.com; and www.kleentube.com. As of December 31, 2016, we had been issued a U.S. patent for seamless streaming and filtering, filed March 31, 2015, with an expiration date of March 30, 2035, and had two patent applications pending for: (i) curating filters for audiovisual content (U.S. Patent Application No. 14/621972), and (ii) a method and system for a Remote Media Ownership Management, or RMOM, apparatus, system and method (US. Patent Application No. 11/608165), pending for examination. Our patent and pending patents are discussed in further depth below. Patents Seamless streaming and filtering.We currently own a patent for a seamless streaming and filtering (the “Streaming and Filter Solution”) method and system (U.S Patent Application. No. 14/674,364, filed on March 31, 2015; U.S. Patent No. 9,363,561 issued on June 7, 2016). The Streaming and Filtering Solution is designed to smoothly filter content streamed over HTTP Live Streaming, or HLS. HLS streams content, e.g. movies, by dividing the content into a series of short media segment files. The client requests each of the media segment files identified by the HLS index file, and the server transmits each media segment file upon the client’s request. The Streaming and Filtering Solution generates a content map for a movie, the content map identifies all parts of a movie with filterable content (e.g. vulgarity, sex/nudity, violence, etc.). The content map generates categories and subcategories of filterable elements (e.g. Vulgarity (category): “f“(subcategory)). The content map may be generated in a variety of ways, e.g. by a human who watches a movie and documents the characteristics of filterable elements in the movie; through a community or crowd-based approach; programmatically; or in any other way by which filterable elements may be identified. For example, the content map may identify time periods during the movie which may be filtered for language, e.g., the word “sh—“at the minute:second marker 45:39.5-45:40. A content map entry may include identification of the temporal (e.g. minute markers during the movie), spatial (e.g., area of display to be cut, cropped, kept, blurred, or otherwise filtered), and audible (e.g. channels or other content aspects containing filterable content) dimensions of filterable content in the movie (or other type of content), or other characteristics of a particular filterable element. The client selects its own preferences, which may be based on a particular user or person, the physical location to which content is being streamed, or any other criteria for determining how to filter content. For example, preferences may indicate that the word “f“ should be entirely muted, but that, for the word “crap”, the volume should be merely turned down halfway. The Streaming and Filtering Solution dynamically generates a media segment file as directed by the user’s preferences, and the file is then transmitted to the client without ever placing the filtered media segment file in fixed storage. Generating a filtered media segment may comprise omitting an entire segment, omitting one or more chronological segments of the media segment file, completely muting all audio, partially turning down all sound, muting only one or more of all of the audio channels, turning down the sound on one or more of the audio channels, turning up the sound on one or more audio channels, cropping the video, blurring all or part of the video, replacing all or part of the video, or any other audio, visual, or other effect or manipulation known in the art. 3 Curating Filters for Audiovisual Content.We own a patent application for curating filters for audiovisual content, or Filter Curation Platform, method and system (U.S. Patent Application No. 14/621972 filed February 13, 2015). The Filter Curation Platform enables users to curate and access custom filtersto adapt the playback of audiovisual content. The Filter Curation Platform may enable users (i.e. video viewers, video taggers, video reviewers, and video publishers), which have different roles, to create one or more video tags for a movie, and thereby create a full or partial video map for the movie. A video tag is a short description of a segment/clip of a multimedia file. A video tag includes a type, start time, end time, and a category. Examples of video tag categories may include positive and negative categories, such as action, dramatic, scary, alcohol/drugs, profane/crude language, sex/nudity, and violence, among other categories.A video tagger may create video maps for audiovisual content. A video reviewer is a user who may review video maps for mistakes, make corrections, and provide feedback on the video maps created by video taggers. A video publisher is a user who may prepare, finalize, and publish video maps to a multimedia portal. Multiple video taggers may tag the same portions of a movie, and a video reviewer may access the video maps from multiple video taggers. The process may be iterative in many ways, so that multiple video taggers, video reviewers and video publishers may prepare, review, edit and pass among each other video maps in various orders and workflows. Once the video map has been published, the video viewer, via a media player interface may define filters using a video map of the movie. The video viewer may customize the filter to display (or make audible) some categories or specific segments of filterable content, but not others. Video maps may receive scores from video users, such as receiving one halo for poor quality and up to five haloes for excellent quality. In some cases, video taggers, video reviewers, and video publishers may receive cash consideration for their services. Apparatus, System, and Method for Remote Media Ownership Management.We also own a patent application for a remote media ownership management, or RMOM, apparatus, system and method (US. Patent Application No. 11/608165) filed December 7, 2006. The RMOM is an apparatus, system and method that allows a consumer to deposit Physical Media Units, or PMUs, or Content, such as music CDs or movies, with the RMOM’s transfer facility, where such a deposit is listed on an ownership register, in exchange for the user’s ability to access their Content remotely.Users are able not only to access the Content they have physically deposited with RMOM, but are also able to buy and sell Content to and from other users by means of the RMOM’s trading system. The RMOM can collect monetary commissions for the operator and applicable taxes. The RMOM may further comprise a media verification component configured to identify damaged incoming Content as an acceptable representation of ownership of the Content. For example, a music CD with scratches such that the media on the music CD is not playable with the standard CD player may nevertheless clearly be a genuine copy of the music CD. In the example, depending upon the law where the system operates, a digital media equivalent may be provided to the owning user of the damaged incoming Content when the owning user requests access to the content of the music CD. The RMOM overcomes previous limitations in the art by allowing users to access and trade Content without the constraints and risks of maintaining the Content at the location of the user. In addition, we rely on a combination of patent, copyright, trademark and trade secret laws in the United States and other jurisdictions, as well as license agreements and other contractual documents, to protect our proprietary technologies. We also seek to protect our intellectual property rights by requiring all employees and independent contractors involved in developing intellectual property on our behalf to execute acknowledgments that all intellectual property generated or conceived by them on our behalf or related to the work they perform for us is our property, and assigning to us any rights, title, and interest, including intellectual property rights, they may claim or have in those works or property, to the extent allowable under applicable law. Despite our best efforts to protect our technology and proprietary rights by enforcing our intellectual property rights, licenses, and other contractual rights, unauthorized parties might still copy or otherwise obtain and use our software and other technology.
